COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00150-CV


RECYCLED MATERIALS, INC. AND                                       APPELLANTS
MATBON, INC.

                                        V.

ALMA J. TAYLOR AND BILL                                             APPELLEES
JOSSERAND AS TRUSTEE FOR
ALMA J. TAYLOR TRUST


                                    ------------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 2, 2011 and October 12, 2011, we notified appellants that the trial

court clerk responsible for preparing the record in this appeal informed the court

that payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.


      1
       See Tex. R. App. P. 47.4.
35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

unless appellants, within fifteen days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.     See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 8, 2011




                                     2